Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 11/18/2020 has been made of record and entered.  Claims 1, 2, & 7 have been amended.  Claim 11 has been canceled.  Abstract has been amended.
	Claims 1-10 & 12-30 are currently pending in this application and under consideration.

Status of Withdrawn Claim(s)
2.	Claims 12-16 & 20-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/14/2020.

Specification
3.	The abstract of the disclosure is objected to because it is not descriptive.  Correction is required.  See MPEP § 608.01(b).
	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
4.	Claims 3 & 7 are objected to because of the following informalities:
A.	In claim 3, line 2, “or consists of” (first and second occurrence) should be deleted.
B.	In claim 3, line 2, “consists of” (third occurrence) should deleted.
C.	In claim 7, line 2, --the-- should be inserted before “form”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(1)
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




A.	Claim(s) 1, 3-5, & 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolhyj et al., (US 4,508,848).
	Dolhyj et al. ‘848 discloses a composite complex oxide catalyst comprising (1) a particulate support containing Si or Al, or both, and Ti in the ratios represented by the empirical formula TiSinAlmOx, wherein n is a number from 0-5, m is a number from 0-6, n + m = 0.4 to 6 and x is the number of oxygens required to satisfy the valence requirements of the other elements present; and (2) coated on the outer surface of said support a catalytic metal oxide composition containing vanadium and antimony, wherein the atomic ratio of vanadium to antimony is in the range from 1:3 to 1:7 and the oxygen is present in the amount to satisfy the valence requirements of the other elements present in said coating, and wherein the ratio of (2) to (1) is in the range from 1:50 to 3:7 (See col. 6, claim 1).  See also Examples 1 & 5 of the reference for more details.
	It is considered the reference teaches the same catalyst as being claimed in view of the same support material and catalytically active components being disclosed and being claimed.
	With respect to the limitation on “wherein the at least one further component is enriched on a surface or at a vicinity of the surface of the support” in the instant claim 1, since the reference teaches to mix the support material (anatase TiO2) with silica (colloidal SiO2) before mixing with the vanadium oxide and antimony oxide in Examples 1 & 5, it is inherent and expected that the SiO2 would also be enriched on a surface or at a vicinity of the surface of the support of the reference as well.
	
B.	Claim(s) 1 & 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karrer al., (US 5,747,411).
Karrer et al. ‘411 discloses a supported catalyst, comprising: a) a support material which essentially comprises aluminum oxide, silicon dioxide, titanium dioxide and/or zirconium dioxide, and b) an active material which comprises, as essential components, vanadium and antimony in oxidic form (See col. 4, claim 1).  The catalyst comprising, based on the weight of the supported catalyst, from 0.5 to 10% by weight of vanadium and from 0.5 to 10% by weight of antimony, in each case calculated as metal (See col. 4, claim 4).  See also entire reference for further details.
	It is considered the reference teaches the same catalyst as being claimed in view of the same support material and catalytically active components being disclosed and being claimed.
	The limitation on “wherein the at least one further component is enriched on a surface or at a vicinity of the surface of the support” in the instant claim 1 is noted.  
	The reference teaches that the support is prepared by spray-drying the solution or suspension of an aluminum, silicon, titanium and/or zirconium compound and converting the resultant particles into the oxides in an oxygen-containing gas stream at from 500oC to 1200oC, etc. (See col. 2, lines 8-12).  Thus, it is considered mixing an aluminum oxide or titanium oxide support with a silicon and/or zirconium compound together would result in the same support material and having Si and/or Zr supported onto the surface of the aluminum oxide support or titanium oxide support.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolhyj et al., (US 4,508,848) or Karrer al., (US 5,747,411).
	Dolhyj et al. ‘848 and Karrer et al. ‘411 disclose a catalyst as discussed in the precedent paragraphs, except for the following differences.
	These references do not disclose a monolithic substrate and a catalytic coating layer comprises the disclosed catalyst coated on the monolithic substrate, and in a loading amount of 1-10 g/in3 of the catalytic coating layer as being claimed.  However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to form a coated catalyst (or the same monolithic selective catalytic reduction catalyst as being claimed) by utilizing the catalyst disclosed by the references because it is known in the catalyst art to use a monolithic substrate, such as a honeycomb substrate, to produce a coated catalyst.  An effective amount of the catalytic coating layer to be used can obviously be adjusted, controlled, or optimized in order to achieve an effective and useful catalyst material with unexpected results.
	
Allowable Subject Matter
7.	Claims 2 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Applicants’ Arguments
not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.


Citations
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared.

Conclusion
10.	Claims 1-10 & 12-30 are pending.  Claims 1, 3-9, & 17-19 are rejected.  Claims 2-3, 7, & 10 are objected. Claims 12-16 & 20-30 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
February 21, 2021